Name: Commission Regulation (EC) No 2264/94 of 20 September 1994 amending Regulation (EEC) No 2604/90, relating to detailed rules for the application of Council Regulation (EEC) No 1200/90 on the improvement of Community production of apples
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural activity;  trade policy;  information and information processing;  plant product
 Date Published: nan

 No L 246/2 Official Journal of the European Communities 21 . 9 . 94 COMMISSION REGULATION (EC) No 2264/94 of 20 September 1994 amending Regulation (EEC) No 2604/90 , relating to detailed rules for the application of Council Regulation (EEC) No 1200/90 on the improvement of Community production of apples THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1200/90 of 7 May 1990 on the improvement of the Community production of apples ('), as last amended by Regulation (EC) No 1 890/94 (2), and in particular Article 6 thereof, Whereas Regulation (EEC) No 1200/90 provides that, for the 1994/95 marketing year, orchards may be grubbed up in part ; whereas the detailed rules for the application of this scheme as laid down in Commission Regulation (EEC) No 2604/90 of 7 September 1990 (3) should be amended accordingly, in particular so as to set a higher grubbing-up premium where the whole orchard is grubbed up ; Whereas Member States may decide, for reasons set out in Article 1 of Regulation (EEC) No 1200/90, not to apply that Regulation in part or all of their territory ; whereas the Member States concerned should inform the Commission of their decisions in this regard ; Whereas Regulation (EEC) No 2604/90 should be adapted to take account of experience gained ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, (b) the following paragraph 3 is added : '3 . The grubbing-up must relate to whole parcels or, where necessary to satisfy the requirements of the second sentence of paragraph 2, a continuous part of one parcel.' ; 2. the following paragraph is added to Article 2 : 'However, for the 1994/95 marketing year, that amount shall be ECU 5 000 per hectare where the whole of the orchard is grubbed up.' ; 3 . Article 3 is amended as follows : (a) in the first paragraph, '1 December 1992' is replaced by '1 December 1994'; (b) the second paragraph is replaced by the following : 'Applications shall be accompanied :  by a written undertaking by the applicant to refrain for a period of 15 years, first from plan ­ ting any apple trees on the areas of his holding affected by the grubbing-up operation, and second, from extending the other areas of his holding planted with apple trees,  under the conditions laid down by national law, by the written consent to the grubbing-up operation of the owner or owners of the parcels planted with apple trees ; such consent of the owner or owners shall involve an undertaking by the same, in the event of the sale, leasing or transfer by any other method of such parcels, to secure from any new grower the undertaking referred to in the first indent for the period referred to therein.' ; 4. Article 7 is amended as follows : (a) '30 June' is replaced by '31 July' ; (b) the following sentence is added : ' In addition, Member States taking advantage of Article 1 (2) of Regulation (EEC) No 1200/90 shall immediately inform the Commission thereof and shall notify the Commission of the parts of their territory involved and of the relevant laws or regu ­ lations.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2604/90 is amended as follows : 1 . Article 1 is amended as follows : (a) paragraph 2 is replaced by the following : '2. The grubbing-up premium shall be granted for grubbing-up of orchards within the meaning of Article 2 (2) of Regulation (EEC) No 1200/90 of an area of one hectare or more in one or more parcels. In the event of partial grubbing-up during the 1994/95 marketing year, the premium shall be granted for the grubbing-up of one hectare or more.' ; Article 2 C) OJ No L 119, 11 . 5 . 1990, p. 63. O OJ No L 197, 30. 7. 1994, p. 41 . 0 OJ No L 245, 8 . 9 . 1990, p. 23. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 21 . 9 . 94 Official Journal of the European Communities No L 246/3 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 September 1994. For the Commission Rene STEICHEN Member of the Commission